DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.       This communication is in response to Application No. 17/169,045 filed on February 05, 2021, amendment presented on March 08, 2022 which amends claim 1, added new claims 33-43 and presents arguments, is hereby acknowledged. Claims 1 and 33-43 are currently pending and subject to examination.

3.       The double patenting rejection has been overcome in light of the terminal disclaimer, filed March 08, 2022, which has been approved.

Terminal Disclaimer
4.      The Terminal Disclaimer filed on 03/08/2022 and approved on 03/08/2022 in related Prior Patent No. 8949457 and Prior Patent No. 10944835.

Information Disclosure Statement
5.     The information disclosure statement (IDS) submitted 11/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
6.     Claims 1 and 33-43 are allowed in view of Applicant’s arguments, the cited prior art and the prosecution history, including this application’s parents, from which the reasons of allowance are clear.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459                            

/George C Neurauter, Jr./Primary Examiner, Art Unit 2459